UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIBERTY MUTUAL FIRE INSURANCE
COMPANY,

                               Plaintiff
                                                                 15 Civ. 3438
                 - against -
                                                                   ORDER
THE BURLINGTON INSURANCE
COMPANY,

                               Defendant.

LORNA G. SCHOFIELD, United States District Judge:

      WHEREAS, the Order dated January 30, 2020, directed the parties to file a status report

by April 8, 2020. ECF 88;

      WHEREAS, the parties have not filed a status report. It is hereby

      ORDERED that the parties shall file a joint status report by April 17, 2020.



Dated: April 14, 2020
       New York, New York
